EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Pingping Wang on 8/26/2021.
In claims: Please replace current amendment with below amendment for claims:



















that comprising a processor and a memorystoring instructions which are executed by the processor, the method comprising: 
            collecting, by the processor, real-time data from a plurality of data sources, the plurality of data sources include electronic health records, administrative data, claims data, disease registries, health surveys, clinical trials data, genetic repositories, and data captured from wearables;
performing, by the processor, classification and filtering of the collected real-time data and storing the collected real-time data with one or more classifier tags including time, date, location, and relevance score;
            determining, by the processor, measurements for a plurality of parameters based on the collected real-time data;
            generating expectations, by an artificial neural network, for a future period of time for the plurality of parameters based on the determined measurements and a time-series-analysis technique, wherein the time-series-analysis technique uses a trend analysis of the plurality of parameters over time to predict a range for a future measurement of each parameter of the plurality of parameters;
            comparing, by the processor, the expectations for the future period of time to subsequent measurements collected for a period of time to determine whether the subsequent measurements satisfy an expectation threshold to identify potential discrepancies in the collected real-time data; 
, by the processor, an alert to a client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements and indicating an assessment of data storage health; 
receiving, by the processor, feedback from the client terminal via a network, the feedback including an evaluation of the assessment of the data storage health to correct the potential discrepancies; and
providing, by the processor, the feedback to the artificial neural network, such that the feedback is incorporated into the time-series-analysis technique to improve an accuracy of generating the expectations.-2-Docket No.: P201807684US01 Application No.: 16/288,618 Response to Office Action dated: May 13, 2021 
providing the feedback to the artificial neural network, such that the feedback is incorporated into the time-series-analysis technique to improve an accuracy of generating the expectations.  

2. (Currently Amended) The method of claim 1, wherein 

3. (Original) The method of claim 1, wherein the measurements include amounts for at least some of the plurality of parameters.  

4. (Original) The method of claim 3, wherein the measurements include patient visit amounts.  

5. (Original) The method of claim 1, wherein the measurements include values for at least some of the plurality of parameters.  



7. (Previously Presented) The method of claim 1, wherein the time-series-analysis technique includes using a moving average to determine a future expected measurement.  

8. (Currently Amended) The method of claim 1, wherein the time-series-analysis technique includes a cognitive software mechanism.  

9. (Original) The method of claim 1, wherein generating expectations includes using a correlation between two or more of the plurality of parameters.

10-19. (Canceled)
  
20. (Currently Amended) A computer-implemented method for monitoring data storage healththat comprising a processor and a memory storing instructions which are executed by the processor, the method comprising: 
collecting, by the processor, real-time healthcare data from a plurality of healthcare data sources, the plurality of healthcare data sources include electronic health records, administrative data, claims data, disease registries, health surveys, clinical trials data, genetic repositories, and data captured from wearables; 
, by the processor, classification and filtering of the collected real-time healthcare data and storing the collected real-time healthcare data with one or more classifier tags including time, date, location, and relevance score;
 determining, by the processor, measurements for a plurality of parameters based on the collected real-time healthcare data, the measurements including an amount or value related to patient visits or test results; 
generating expectations, by an artificial neural network, for a future period of time for the plurality of parameters based on the determined measurements and a time-series-analysis technique, wherein the time-series-analysis technique uses a trend analysis of the plurality of parameters over time to predict a range for a future measurement of each parameter of the plurality of parameters;
 comparing, by the processor, the expectations for the future period of time to subsequent measurements collected for a period of time to determine whether the subsequent measurements satisfy an expectation threshold to identify potential discrepancies in the collected real-time healthcare data; 
providing an alert to an end-user device through a dashboard displayable by the client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements and indicating an assessment of data storage health;
receiving feedback from the client terminal via a network, wherein the feedback includes an assessment of whether the alert correctly identified a problem with the collected real-time healthcare data to correct the potential discrepancies; and 

-4-Docket No.: P201807684US01 Application No.: 16/288,618 
Response to Office Action dated: May 13, 2021 providing an alert to an end-user device through a dashboard displayable by the client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements and indicating an assessment of data storage health; receiving feedback from the client terminal, wherein the feedback includes an assessment of whether the alert correctly identified a problem with the collected data; and 
21.  (Currently Amended) A data monitoring system for assessing data storage health,  the data monitoring system comprising a processor and a memory storing instructions which are executed by the processor to cause the processor to:
 collect real-time healthcare data from a plurality of healthcare data sources, the plurality of healthcare data sources include electronic health records, administrative data, claims data, disease registries, health surveys, clinical trials data, genetic repositories, and data captured from wearables; 
perform classification and filtering of the collected real-time healthcare data and storing the collected real-time healthcare data with one or more classifier tags including time, date, location, and relevance score; 
determine measurements for a plurality of parameters based on the collected real-time healthcare data, the measurements including an amount or value related to patient visits or test results;
 generate expectations, by an artificial neural network, for a future period of time for the plurality of parameters based on the determined measurements and a time-series-analysis technique, wherein the time-series-analysis technique uses a trend analysis of the plurality of parameters over time to predict a range for a future measurement of each parameter of the plurality of parameters; -5-Docket No.: P201807684US01 Application No.: 16/288,618 Response to Office Action dated: May 13, 2021 
a period of time to determine whether the subsequent measurements satisfy an expectation threshold to identify potential discrepancies in the collected data; 
provide an alert to an end-user device through a dashboard displayable by the client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements and indicating an assessment of data storage health;
receive feedback from the client terminal via a network, wherein the feedback includes an assessment of whether the alert correctly identified a problem with the collected real-time healthcare data to correct the potential discrepancies; and 
provide the feedback to the artificial neural network, such that the feedback is incorporated into the time-series-analysis technique to improve an accuracy of generating the expectations. 

22. (Previously Presented) The data monitoring system of claim 21, wherein the time-series-analysis technique includes using a moving average to determine a future expected measurement.  

23. (Currently Amended) The data monitoring system of claim 21, wherein the measurements include amounts for at least some of the plurality of parameters.  

24. (Currently Amended) The data monitoring system of claim 23, wherein the measurements include patient visit amounts. 

25. (Currently Amended) The data monitoring system of claim 21, wherein the measurements include values for at least some of the plurality of parameters.  

26. (Currently Amended) The data monitoring system of claim 25, wherein the measurements include test result values.

















REASONS FOR ALLOWANCE
Claims 1-9, 11-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
performing, by the processor, classification and filtering of the collected real-time data and storing the collected real-time data with one or more classifier tags including time, date, location, and relevance score; determining, by the processor, measurements for a plurality of parameters based on the collected real-time data;   generating expectations, by an artificial neural network, for a future period of time for the plurality of parameters based on the determined measurements and a time-series-analysis technique, wherein the time-series-analysis technique uses a trend analysis of the plurality of parameters over time to predict a range for a future measurement of each parameter of the plurality of parameters; comparing, by the processor, the expectations for the future period of time to subsequent measurements collected for a period of time to determine whether the subsequent measurements satisfy an expectation threshold to identify potential discrepancies in the collected real-time data; providing, by the processor, an alert to a client terminal, the alert being a result of the comparison of the expectations and the subsequent measurements and indicating an assessment of data storage health; receiving, by the processor, feedback from the client terminal via a network, the feedback including an evaluation of the assessment of the data storage health to correct the potential discrepancies; and providing, by the processor, the feedback to the artificial neural network, such that the feedback is incorporated into the time-series-analysis technique to improve an accuracy of generating the expectations (in claim 1); and 
.





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169